UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1792


GEORGE VAN WAGNER,

                Plaintiff - Appellant,

          v.

DARRELL MCGRAW, Attorney General, State of West Virginia;
MAGISTRATE JOAN BRAGG, Chief Magistrate, Magistrate Court of
Berkeley County, WV; RUBY KAY HAWKINS, Magistrate Clerk,
Magistrate Court of Berkeley County, WV; JUDGE DAVID
SANDERS, Chief Administrative Judge, Circuit Court of
Berkeley County, WV; VIRGINIA SINE, Circuit Court Clerk,
Circuit Court of Berkeley County, WV; CORPORAL JOSEPH
WALKER,   Corporal   for   WV   State   Police,   Martinsburg
Detachment; PAMELA GAMES-NEELY, Prosecuting Attorney, Office
of the Prosecuting Attorney for Berkeley County, WV,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00058-JPB-DJJ)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Van Wagner, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           George Van Wagner appeals the district court’s order

denying   relief    on    his    “Emergency     Petition      for    Writ    of

Prohibition.”       We    have   reviewed     the    record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Van Wagner v. McGraw, No. 3:11-cv-00058-

JPB-DJJ   (N.D.W.   Va.   July   20,   2011).       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       3